DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the amendments and arguments filed on 02/16/2022. Claims 1, 3-4, 6-19 and 21-23 are currently pending with claims 1, 3-4, 6-12, 13-19 and 21-22 amended, claims 2, 5 and 20 canceled.
Response to Arguments
Applicant’s arguments, see the response, filed 09/07/2021, with respect to objections to the drawings, objections to the specification, 112(a) and 112(b) rejections have been fully considered and are persuasive.  The drawings, objections to the specification, 112(a) and 112(b) rejections of 11/16/2021 have been withdrawn in light of amendments to the claims. 
Applicant's arguments, filed 11/16/2021, with respect to the art rejections have been fully considered but they are not persuasive in some respect but are persuasive in others.
 In response to arguments on page 9 and 10 of the response, examiner disagrees that the prior art Liang fails to disclose the plurality of skin chambers is located between the tip flag chamber and external airfoil surface (argument 1) but agrees that Liang alone or in combination may not teach the system configured to have a majority of cooling circuit air exits the tip flag chamber via the first outlet hole (argument 2). Regarding argument 1, the prior art Liang can be interpreted to teach the limitation of “the plurality of skin chambers is located between the tip flag chamber the external airfoil surface.” Looking as the annotated figure 1 below for instance, the external surface can be interpreted as the surface of 14 facing left or right and thus the plurality of skin chambers (12, 15 or 13, 16 for instance) is located between the tip flag chamber (Fig. 2: area above 25 for instance) and the external surface (left or right facing surface of 14). Thus it is disagreed that this is a defining feature of the invention as currently claimed. Regrading argument 2, it is agreed that the prior art Liang does not seem to teach the limitation of the amended claim 1 of “… the airfoil is configured to direct a majority of cooling circuit air in the plurality of skin chambers to exit the airfoil via the plurality of skin chamber outlet openings, the tip flag chamber, and the first outlet hole, wherein at least a portion of the majority of cooling circuit air exits the tip flag chamber via the first outlet hole ….” The prior art Liang in figure 2 for instance teaches that the circuit air out of 12 and 15 splits into flows into 17, 21 and 22 and thus a flow of more than half would not be able to flow in any one path even if Liang is modified to have a first outlet hole. Regrading further arguments, it is contended that the independent claims 10 and 15 are not amended similarly as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "… the majority of cooling circuit air …" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as --an majority of cooling circuit air--.
Claim 17 recites the limitation "… the plurality of skin chambers …" in line 2 and “… the tip flag chamber …” in line 3.  It is unclear if reference is being made to the plurality of skin cores  and the tip flag core of claim 15 but will be interpreted as such. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,366,394 to Liang (Liang) in view of US Patent 3,844,678 to Sterman et al. (Sterman) and in view of US Patent 5,927,946 to Lee (Lee ‘946).
    PNG
    media_image1.png
    987
    802
    media_image1.png
    Greyscale

In Reference to Claim 10
Liang disclose a gas turbine engine (col 1, ll 15-17) comprising: 
an airfoil comprising an airfoil body (Fig. 1: of 10 and 14), 
wherein the airfoil body defines: 
a central chamber (Fig. 1: 19); 
a plurality of skin chambers (Fig. 1: 12, 15 or 13, 16) disposed between the central chamber and an external airfoil surface (Fig. 1: of 14); 
a tip end of the airfoil (top of 10 and 14) and a root end of the airfoil (bottom of 10 and 14 and above unlabeled platform), wherein the tip end extends radially (Fig. 1: from bottom to top) from the root end;
a plurality of skin chamber outlet opening (Figs 2 and 3: 21 or 23) defined in a radially extending wall (Annotated Fig. 1: 1 or 2); 
a tip flag chamber (Fig. 2: squealer pocket at 25, col 2, ll 58-59) extending parallel to, directly adjacent to, and radially inward of a radially outermost tip of the airfoil (Figs. 2 and 3: top of 10 and 14); and
wherein at a first radial position that is at least one of 90% or greater than 90% of the distance from the root end to the tip end of the airfoil (position of outlets, Annotated Fig. 1, which is certainly higher than 90%),
the plurality of skin chambers (12, 15, 13, and 16) is in fluidic communication with the tip flag chamber via the plurality of skin chamber outlet openings defined in the radially extending wall (Figs. 2 and 3: 12, 13, 15, 16 to 22, 23) and a cumulative cross-sectional area of the plurality of skin chambers is greater than twice a cumulative cross-sectional area of the plurality of outlet holes (as apparent, the combine area of 12, 15, 13, and 16 being much greater than the outlets from 15 and 16); 
wherein the radially extending wall (Annotated Fig. 1: 1 or 2) is disposed between the plurality of skin chambers and the tip flag chamber (See Fig. 1);
wherein at a second radial position of less than 50% of the distance from the root end to the tip end of the airfoil (midway of 10 and 14), the plurality of skin chambers is in fluidic isolation from the central chamber (Fig. 1: wall 10 that isolates 12, 15, 13 and 16 from 19); and
wherein a radially outermost wall of the plurality of skin chambers (Figs 2 and 3: of 10 at top of 15 and 16) is solid and is configured to prevent cooling circuit air from radially exiting the plurality of skin chambers (Liang Figs 2 and 3: with flow exits only through 21-24).
Regarding the limitation “… a cumulative cross-sectional area of the plurality of skin chambers is greater than twice a cumulative cross-sectional area of the plurality of outlet holes …” the following added evidence is presented to show the recited parameters are optimizable:
Sterman is also related to cooling of airfoils (Fig. 2: 21) in gas turbine engines (Fig. 1: 10), as the claimed invention, and teaches a cumulative cross-sectional area of the chamber (Fig. 4: 42 for instance) is greater than a cumulative cross-sectional area of a plurality of outlet holes (45 and 55 for instance) and, more importantly, that the outlet holes are sized for adequate cooling of portions of the airfoil (col 3, ll 14-19 and col 6, ll 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein a cumulative cross-sectional area of the plurality of skin chambers is greater than a cumulative cross-sectional area of the plurality of outlet holes so as to assure adequate cooling of the tip portion of the airfoil of Liang (Sterman: col 3, ll 14-19 and col 6, ll 13-15).
Therefore, regarding the claimed limitations “… a cumulative cross-sectional area of the plurality of skin chambers is greater than twice a cumulative cross-sectional area of the plurality of outlet holes …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as sizing of outlet holes as taught by Sterman), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang such that a cumulative cross-sectional area of the plurality of skin chambers is greater than twice a cumulative cross-sectional area of the plurality of outlet holes because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
Liang lacks: “… a plurality of outlet holes disposed on a trailing edge of the airfoil, wherein the tip flag chamber is in fluidic communication with a first outlet hole of the plurality of outlet holes; … and at least a portion of the cooling circuit air exits the tip flag chamber via the first outlet hole …”
Lee ‘946 is also related to an airfoil (Fig. 1: 12) for a gas turbine engine (col 1, ll 5-7) and cooling of the airfoils (col 1, ll 5-7), as the claimed invention, and teaches a plurality of outlet holes (Figs. 2 and 3: 40 and 52 for instance) disposed on a trailing edge (26) of the airfoil (12), wherein a tip flag chamber (46) is in fluidic communication with a first outlet hole (52) of the plurality of outlet holes, and at least a portion of cooling circuit air (50 for instance) exits the tip flag chamber (46) via the first outlet hole (52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang a plurality of outlet holes disposed on a trailing edge of the airfoil, wherein the tip flag chamber is in fluidic communication with a first outlet hole of the plurality of outlet holes and at least a portion of the cooling circuit air exits the tip flag chamber via the first outlet hole, as taught by Lee ‘946, so as to provided sufficient cooling to the trailing edge of the airfoil and relative to the tip flag chamber (Lee ‘946: col 3, ll 31-41).
In Reference Claim 12
Liang in view of Sterman and as modified by Lee ‘946, discloses the gas turbine engine of claim 10, wherein the tip flag chamber (Liang Figs. 2 and 3: squealer pocket at 25) is radially outward of the central chamber (Liang Fig. 1: 19), and the plurality of skin chambers (Liang: 12, 13, 15, 16) is located between the tip flag chamber (Liang Figs. 2 and 3: squealer pocket at 25) and the external airfoil surface (Liang: left and right facing surface of 14).
In Reference Claim 13
Liang in view of Sterman and as modified by Lee ‘946, discloses the gas turbine engine of claim 10, wherein the tip flag chamber (Liang Figs. 2 and 3: squealer pocket at 25) is radially inward of the radially outermost tip of the airfoil (Liang Figs. 2 and 3: top of 10 and 14) such that the radially extending wall is an internal wall structure of the airfoil (Liang Annotated Fig. 1: 1 or 2).
In Reference Claim 14
Liang in view of Sterman and as modified by Lee ‘946, discloses the gas turbine engine of claim 10, wherein:  
the cumulative cross-sectional area of the plurality of outlet holes (Lee ‘946: size of the holes 52, 54) is less than 50% (very small and less than half as compared to the size of chambers such as 12, 13, 15, and 16 of Liang) of the cumulative cross-sectional area of the plurality of skin chambers (Liang: size of 12, 13, 15, and 16) as measured at a radial span where a majority of the plurality of skin chamber outlet openings are located (Liang Fig. 1: and area mid to top of blade for example).
In Reference to Claim 15
Liang disclose a method of manufacturing an airfoil (Fig. 1: 10, 14, col 2, ll 31-35, airfoil as formed), the method comprising: 
interconnecting a plurality of skin cores (Fig. 1: 12, 15 or 13, 16) with a tip flag core (Fig. 1: squealer pocket at 25, col 2, ll 58-59) via a plurality core ties to define a plurality of skin chamber outlet openings (Figs. 2 and 3: 22 or 24) in a radially extending wall (Annotated Fig. 1: 1 or 2) between the tip flag core and the plurality of skin cores, 
wherein the radially extending wall is an internal wall structure (Annotated Fig. 1: 1 and 2), 
wherein the tip flag core is disposed radially outward of a central chamber core (Fig. 1: 19),
wherein the airfoil comprises 
a tip end of the airfoil (top of 10 and 14) and a root end of the airfoil (bottom of 10 and 14 and above unlabeled platform), wherein the tip end extends radially (Fig. 1: from bottom to top) from the root end,
wherein at a first radial position that is at least one of 90% or greater than 90% of the distance from the root end to the tip end of the airfoil (position of outlets, Annotated Fig. 1, which is certainly higher than 90%), 
the plurality of skin cores (12, 15, 13, and 16) is in fluidic communication with the tip flag core (squealer pocket at 25) via the plurality of skin chamber outlet openings; and 
defining an outlet hole (Figs 2 and 3: 21 or 23) of a tip flag chamber (Fig. 1: squealer pocket at 25, col 2, ll 58-59);
wherein a cumulative cross-sectional area of the plurality of skin cores is greater than twice a cumulative cross-sectional area of the plurality of outlet holes (as apparent, the combine area of 12, 15, 13, and 16 being much greater than the outlets from 15 and 16), and wherein at a second radial position of less than 50% of the distance from the root end to the tip end of the airfoil (midway of 10 and 14), the plurality of skin cores is in fluidic isolation from the central chamber core (Fig. 1: wall 10 that isolates 12, 15, 13 and 16 from 19).
Regarding the limitation “… the cumulative cross-sectional area of the plurality of skin cores is greater than twice a cumulative cross-sectional area of the plurality of outlet holes …” the following added evidence is presented to show the recited parameters are optimizable:
Sterman is also related to cooling of airfoils (Fig. 2: 21) in gas turbine engines (Fig. 1: 10), as the claimed invention, and teaches a cumulative cross-sectional area of the chamber (Fig. 4: 42 for instance) is greater than a cumulative cross-sectional area of a plurality of outlet holes (45 and 55 for instance) and, more importantly, that the outlet holes are sized for adequate cooling of portions of the airfoil (col 3, ll 14-19 and col 6, ll 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein a cumulative cross-sectional area of the plurality of skin cores is greater than a cumulative cross-sectional area of the plurality of outlet holes so as to assure adequate cooling of the tip portion of the airfoil of Liang (Sterman: col 3, ll 14-19 and col 6, ll 13-15).
Therefore, regarding the claimed limitations “… a cumulative cross-sectional area of the plurality of skin cores is greater than twice a cumulative cross-sectional area of the plurality of outlet holes …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (such as sizing of outlet holes as taught by Sterman), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liang such that a cumulative cross-sectional area of the plurality of skin cores is greater than twice a cumulative cross-sectional area of the plurality of outlet holes because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
Liang lacks: “… defining a plurality of outlet holes disposed on a trailing edge of the airfoil, wherein the tip flag core is in fluidic communication with a first outlet hole of the plurality of outlet holes; … and a cooling circuit air exits the tip flag chamber via the first outlet hole …”
Lee ‘946 is also related to an airfoil (Fig. 1: 12) for a gas turbine engine (col 1, ll 5-7) and cooling of the airfoils (col 1, ll 5-7), as the claimed invention, and teaches defining a plurality of outlet holes (Figs. 2 and 3: 40 and 52 for instance) disposed on a trailing edge (26) of the airfoil (12), wherein a tip flag core (46) is in fluidic communication with a first outlet hole (52) of the plurality of outlet holes, and a cooling circuit air (50 for instance) exits the tip flag core (46) via the first outlet hole (52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang by defining a plurality of outlet holes disposed on a trailing edge of the airfoil, wherein the tip flag core is in fluidic communication with a first outlet hole of the plurality of outlet holes and a cooling circuit air exits the tip flag chamber via the first outlet hole, as taught by Lee ‘946, so as to provided sufficient cooling to the trailing edge of the airfoil and relative to the tip flag chamber (Lee ‘946: col 3, ll 31-41).
In Reference Claim 16
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, wherein the tip flag core (Liang Fig. 1: squealer pocket at 25, col 2, ll 58-59) extends substantially perpendicular to the plurality of skin cores (Liang Fig. 1: 12, 15 or 13, 16).
In Reference Claim 17
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, wherein the tip flag core (Liang Fig. 1: squealer pocket at 25, col 2, ll 58-59) extends parallel and directly adjacent to a radially outermost tip of the airfoil (Liang Figs. 2 and 3: top of 10 and 14), and the plurality of skin cores (Liang: 12, 13, 15, 16) is located between the tip flag core and an external airfoil surface (Liang: left and right facing surfaces of 14).
In Reference Claim 19
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, wherein each of the plurality of skin cores is a suction side skin core (Liang: col 2, ll 41-45).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,366,394 to Liang (Liang) in view of US Patent 3,844,678 to Sterman et al. (Sterman) and in view of US Patent 5,927,946 to Lee (Lee ‘946) as applied to claim 15 above, and further in view of US Patent 7,632,062 to Harvey et al. (Harvey).
In Reference Claim 18
Liang in view of Sterman and as modified by Lee ‘946, discloses the method of claim 15, except, “… wherein a radially outermost side of the plurality of skin cores is free of film hole features …”
	Harvey is also related to an airfoil (Fig. 3A: 31) for a gas turbine engine (Fig. 1: 10) and cooling of the airfoils (col 1, ll 62-67), as the claimed invention, and teaches wherein a radially outermost side (i.e. wall at top of 83) of the skin core (Fig. 9: 83) is free of film hole feature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Liang wherein the radially outermost side of the skin core is free of film hole features as taught by Harvey, so as to tailor cooling of the airfoil by controlling the flow of cooling fluid as discharged from cooling chambers, channels and passages and managing cooling hotter than normal section of the airfoil (Harvey: col 6, ll 26-30, for example, in tailoring cooling hot portions).

Allowable Subject Matter
Claims 1, 3-4, 6-9 and 21-23 are allowed.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 11 in the application are deemed to be directed to an nonobvious improvement over the invention patented in Pat. No. 8,366,394. The claims comprise an airfoil that is configured to direct a majority of cooling circuit air in a plurality of skin chambers to exit the airfoil via a plurality of skin chamber outlet openings, a tip flag chamber, and a first outlet hole so as to optimize cooling to the airfoil.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show cooling configurations in turbine airfoils including skin chambers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745